EXECUTION COPY

Exhibit 10.3

CREDIT SUPPORT AGREEMENT

THIS CREDIT SUPPORT AGREEMENT is being entered into as of February 23, 2009 by
and between ALAN M. MECKLER (“Alan”) and Ellen L. Meckler (“Ellen”), New York
residents having a mailing address of 435 East 52nd Street, New York, New York
10022 (collectively “Meckler”), and JUPITERMEDIA CORPORATION, a Delaware
corporation having an office at 23 Old Kings Highway S., Darien, CT 06820 (the
“Company”).

RECITALS

WHEREAS, the Company entered into an interest rate swap (the “Swap”) pursuant to
the ISDA Master Agreement dated as of July 19, 2007, including the Schedule and
Confirmation, both dated as of July 19, 2007, as modified by the First Amendment
to ISDA Master Agreement, dated as of February 23, 2009;

WHEREAS, the Company desires to maintain the Swap following the sale of certain
of the Company’s assets and has pledged all its assets as security for its
obligations under the Swap;

WHEREAS, as a condition to allowing such swap agreement to remain in place, the
Company is required to provide additional credit support; and

WHEREAS, Alan is willing to issue the Meckler Guaranty (as defined below) and
Ellen is willing to grant the Meckler Security (as defined below) on the terms
and conditions hereof.

NOW THEREFORE, for good and valuable consideration, the parties hereby agree as
follows:

ARTICLE I - DEFINITIONS

1.01. Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

“Agreement” means this Credit Support Agreement.

“Bank” means KeyBank National Association and its successors and assigns.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or authorized by law to be closed in the State of New York.

“Company” has the meaning ascribed to such term in the introductory paragraph to
this Agreement.

“Company Make-Whole Payments” has the meaning ascribed to such term in
Section 2.03.



--------------------------------------------------------------------------------

“Company Reports” means reports, registrations, documents, filings, statements
and submissions, together with any amendments thereto, that the Company or any
subsidiary of the Company is required to file with the Securities and Exchange
Commission.

“Guaranty Fee” has the meaning ascribed to such term in Section 2.05.

“Guaranty Payment” means any payment made by Meckler under the Meckler Guaranty
and/or any proceeds or value paid or received by the Bank that is related to or
arising out of the Meckler Security including pursuant to any foreclosure.

“Guaranty Payment Notice” has the meaning ascribed to such term in Section 2.02.

“Material Adverse Effect” means a material adverse effect on the business,
results of operations or financial condition of the Company and its consolidated
subsidiaries taken as a whole.

“Meckler” has the meaning ascribed to such term in the introductory paragraph to
this Agreement.

“Meckler Guaranty” means the Guaranty of Payment dated February 23, 2009 from
Alan to the Bank pursuant to which Alan has guaranteed payment of the Company’s
obligations under the Swap Agreement.

“Meckler Security” means the Mortgage, Security Agreement, Assignment of Leases
and Rents and Fixture Filing dated February 23, 2009 from Ellen to the Bank
pursuant to which Ellen has granted the Bank a mortgage to secure the payment of
the Company’s obligations under the Swap Agreement.

“Reimbursement Payment” has the meaning ascribed to such term in Section 2.03.

“Relevant Provision” means any provision (a) under the Swap Agreement that is
related to any payment to or from the Company thereunder, the interest rates
specified in the confirmation to the Swap Agreement or any other material
provision of the Swap Agreement; or (b) under any agreement with the Bank that
pledges any property or assets of the Company as collateral for the Swap
Agreement.

“Security Documents” means any and all agreements or documents reflecting or
relating to any security interest, pledge, mortgage, or lien granted to the Bank
as security or collateral for the Swap Agreement.

“Swap Agreement” means the ISDA Master Agreement dated as of July 19, 2007
between the Bank and the Company, including the Schedule and Confirmation, both
dated as of July 19, 2007, as modified by the First Amendment to ISDA Master
Agreement, dated as of February 23, 2009.

1.02. Terms Generally. Words in the singular shall be held to include the plural

 

2



--------------------------------------------------------------------------------

and vice versa and words of one gender shall be held to include the other gender
as the context requires, the terms “hereof”, “herein” and “herewith” and words
of similar import shall, unless otherwise stated, be construed to refer to this
Agreement and not to any particular provision of this Agreement, and Article,
Section and paragraph references are to the Articles, Sections and paragraphs of
this Agreement unless otherwise specified, and the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation”, unless otherwise specified.

ARTICLE II RELATIONSHIP BETWEEN PARTIES GUARANTEE

2.01. Acknowledgement of Guaranty. Alan provided the Meckler Guaranty to the
Bank and Ellen provided the Meckler Security to the Bank in order to allow the
Company to keep the Swap Agreement in place and avoid a significant payment in
connection with the termination of the Swap Agreement. For the avoidance of
doubt, the Company remains the primary obligor under the Swap Agreement and
vis-à-vis the Company, Meckler’s obligations are secondary.

2.02. Guaranty Payments. The Company understands and acknowledges that any
Guaranty Payment with respect to the Swap Agreement shall be paid by Meckler
directly to the Bank upon any demand by the Bank under the Meckler Guaranty or
the Meckler Security. Under no circumstances or events shall Meckler, either
before or after a Guaranty Payment, be obligated to, or liable for, any failure
to, challenge, investigate or independently determine the amount,
appropriateness or validity of any request for payment by the Bank under the
Meckler Guaranty or the Meckler Security or any defense or counterclaims
available to the Company under the Swap Agreement. Meckler will provide prompt
written notice to the Company of any Guaranty Payment to the Bank (the “Guaranty
Payment Notice”).

2.03. Company Make-Whole Payments. The Company hereby irrevocably and
unconditionally covenants and agrees:

(a) to reimburse Meckler immediately upon receipt of the Guaranty Payment Notice
for any and all Guaranty Payments set forth in the Guaranty Payment Notice (the
“Reimbursement Payment”) (without duplication of any amounts actually received
by Meckler as subrogee or assignee under the Swap Agreements);

(b) beginning as of the date of the failure by the Company to pay Meckler the
Reimbursement Payments in accordance with Section 2.03(a) or the Guaranty Fee in
accordance with Section 2.03(c), interest will accrue and be payable on any
unpaid Reimbursement Payments or unpaid Guaranty Fee until such amount shall
have been paid in full by the Company, at an interest rate equal to twelve
percent (12%) per annum; and

(c) to reimburse Meckler for all reasonable out-of-pocket expenses incurred by
him or her under, related to, or in connection with, this Agreement, the Meckler
Guaranty or the Meckler Security including fees and costs related to the
negotiation, execution, implementation, administration, performance of this
Agreement, the Meckler Guaranty or Meckler Security or the costs related to the
enforcement of the Company’s

 

3



--------------------------------------------------------------------------------

obligations hereunder collecting any sums due hereunder or the protection or
preservation of any of rights of Meckler. Such expenses shall include the
reasonable compensation and expenses, disbursements and advances of Meckler’s
agents, counsel, accountants and experts.

Clauses (a), (b) and (c) above are collectively referred to herein as the
“Company Make-Whole Payments”.

2.04. Waiver of Defenses. The Company hereby waives any defenses it might
otherwise have to its payment obligations under any of the Swap Agreement or
under Section 2.03 hereof, in each case beginning at such time as Meckler has
made any Guaranty Payment and continuing until such time as all Company
Make-Whole Payments have been received by Meckler.

2.05 Compensation to Meckler. Unless and until the Meckler Guaranty and Meckler
Security are forever and unconditionally terminated, discharged and released
including upon any termination of the Swap Agreement by the Company, the Company
shall pay Meckler a monthly fee (the “Guaranty Fee”) equal to one twelfth
(1/12) of one percent (1%) of the notional amount of the Swap calculated as of
such date. The notional amount of the Swap on the date hereof is $49,250,000 and
such notional amount is scheduled to be reduced in accordance with Schedule A
attached hereto. The Guaranty Fee shall be paid on the 23rd day of each month
(or if such day is not a business day, on the next following business day)
without notice or demand beginning with the first payment on the date hereof.
The Guaranty Fee for such month shall be deemed fully earned upon receipt and
will not be subject to any recapture or reimbursement due to any future event or
occurrence including a subsequent termination of the Swap Agreement or release
of the Meckler Guaranty or Meckler Security.

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE COMPANY

3.01. Organization and Authority. The Company has been duly organized and is
validly existing and in good standing under the laws of Delaware, with the
necessary power and authority to own its properties and conduct its business in
all material respects as currently conducted, except as has not had, or would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

3.02. Authorization, Enforceability.

(a) The Company has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company, and no further approval or
authorization is required on the part of the Company. This Agreement is a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (regardless of whether enforceability is considered in a

 

4



--------------------------------------------------------------------------------

proceeding at law or in equity).

(b) The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated hereby and compliance by the
Company with the provisions hereof, will not (i) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company or any subsidiary of the Company under, any
of the terms, conditions or provisions of, as applicable, (X) its organizational
documents or (Y) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Company or any
subsidiary of the Company may be bound, or to which the Company or any
subsidiary of the Company may be subject (excluding this Agreement and any
agreement entered into in connection herewith), or (ii) violate any statute,
rule or regulation or any judgment, ruling, order, writ, injunction or decree
applicable to the Company or any subsidiary of the Company or any of their
respective properties or assets except, in the case of clauses (i)(Y) and (ii),
for those occurrences that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect.

(c) No prior notice to, filing with, exemption or review by, or authorization,
consent or approval of, any governmental entity is required to be made or
obtained by the Company in connection with the execution of this Agreement,
except for any such notices, filings, exemptions, reviews, authorizations,
consents and approvals which have been made or obtained or the failure of which
to make or obtain would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

ARTICLE IV - COVENANTS

4.01. Company On-going Reporting. The Company covenants and agrees that, for so
long as the Swap Agreement is outstanding, it shall furnish or cause to be
furnished to Meckler (a) a statement as to all payment made by the Company under
the Swap Agreement, (b) copies of all financial or other information provided to
the Bank including all Company Reports and (c) such other information about the
Company, its financial condition and its operation that Meckler may reasonably
request. Any such information shall be provided within ten (10) Business Days of
receipt by the Company of any such request by Meckler or, with respect to clause
(c) only, as soon thereafter as reasonably practicable. The Company covenants
and agrees that, for so long as the Swap Agreement is outstanding, Meckler may
request that the Company use its commercially reasonable efforts to obtain a
statement as to the costs to terminate the Swap Agreement as of the end of the
immediately preceding month; provided, however, (i) such request shall only be
made one (1) time per week and (ii) the Company’s commercially reasonable
efforts shall not include any action that is not permitted by the terms of the
Swap Agreement and shall not require the Company to incur any unreasonable
out-of-pocket expenses.

 

5



--------------------------------------------------------------------------------

4.02. Notice of Defaults. The Company covenants and agrees that it shall notify
Meckler within one (1) Business Day of any default, breach, or violation of the
Swap Agreement which gives rise to a termination event or event of default
thereunder, without giving effect to any cure period, whether such debt is
existing as of the date of this Agreement or is issued subsequent to the date
hereof, if such default would result, or would reasonably be expected to result,
in an event of default under the Swap Agreement.

4.03. Swap Agreement. The Company shall monitor the amount necessary to
completely discharge its obligations under the Swap Agreement in the event that
an early termination date is designated under the Swap Agreement. If the Company
becomes aware that the amount payable by it pursuant to Section 6(e) of the Swap
Agreement is zero, the Company shall promptly take all action necessary to
terminate the Swap Agreement. Notwithstanding the preceding sentence, without
the express written consent of Meckler, the Company covenants and agrees that it
shall not (a) agree to terminate the Swap Agreement unless the Company is
solvent after making any necessary payment under the Swap Agreement and is able
to pay all its liabilities and obligations under the Swap Agreement without
looking to any payment under the Meckler Guaranty or Meckler Security or (b) at
any time after Meckler is no longer the Chief Executive Officer of the Company,
amend, modify, or consent to any amendment or modification, or waive any
Relevant Provision including the acceptance of any release by the Bank of any
collateral for the Swap Agreement.

4.04. Waiver by the Company. The Company acknowledges and agrees that if any
covenant, stipulation or other provision of this Agreement that imposes on the
Company the obligation to make any payment is at any time void under any
provision of applicable law, the Company will not make any claim, counterclaim
or institute any proceedings against Meckler or any of its assignees or
subrogees for any amount paid by the Company at any time, and the Company waives
unconditionally and absolutely any rights and defenses, legal or equitable,
which arise under or in connection with any such provision and which might
otherwise be available to it for recovery of any amount due under this
Agreement.

4.05 Consent and Acknowledgments The Company hereby (a) acknowledges, and
consents to Meckler’s right to purchase the Bank’s interests under the Swap
Agreement and the Security Documents; (b) waives its rights to consent to any
transfer or assignment to Meckler of the Swap Agreement or the Security
Documents and (c) confirms that upon any such assignment, the Company will
recognize Meckler as the holder of all of the Bank’s rights under the Swap
Agreement and the Security Documents. The Company further acknowledges that upon
payment in full of all obligations to the Bank under the Meckler Guaranty that
Meckler will be subrogated to all rights of the Bank against the Company under
the Swap Agreement and the Security Documents.

ARTICLE V MISCELLANEOUS

5.01. Amendment and Modification of this Agreement. This Agreement may be
amended, modified and supplemented in any and all respects, but only by a
written

 

6



--------------------------------------------------------------------------------

instrument signed by the parties hereto expressly stating that such instrument
is intended to amend, modify or supplement this Agreement.

5.02. Notices. Unless otherwise provided herein, all notices and other
communications hereunder shall be in writing and shall be deemed given when
mailed, delivered personally, telecopied (which is confirmed) or sent by an
overnight courier service, such as FedEx, to the parties at the following
addresses (or at such other address for a party as shall be specified by such
party by like notice):

 

if to the Company:   

Jupitermedia Corporation

23 Old Kings Highway S.

Darien, CT 06820

Attention: Chief Financial Officer

With a copy to:   

Jeffrey Poss, Esq.

Willkie Farr and Gallagher

787 Seventh Avenue

New York, New York 10019-6099

if to Meckler, to:   

Alan M. Meckler

435 East 52nd Street

New York, NY 10022

with a copy to:   

Wayne A. Martino, Esq.

Brenner, Saltzman & Wallman LLP

271 Whitney Avenue

New Haven, CT 06511

5.03. Counterparts. This Agreement may be executed in counterparts, which,
together, shall be considered one and the same agreement. Copies of executed
counterparts transmitted by telecopy or other electronic transmission service
shall be considered original, executed counterparts, provided receipt of such
counterparts is confirmed.

5.04. Severability. Any term or provision of this Agreement that is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

5.05. Governing Law. This Agreement shall be governed by, and construed and

 

7



--------------------------------------------------------------------------------

enforced in accordance with, the laws of the State of New York without giving
effect to principles of conflicts of law.

5.06. Venue. Each of the parties hereto irrevocably and unconditionally agrees
that any legal action arising under or in connection with this Agreement is to
be instituted in the state or federal courts located in the State of New York.

5.07. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
party, and any purported assignment without such consent shall be void. Subject
to the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.

5.08. Headings. The headings and subheadings contained in this Agreement, except
the terms identified for definition in Article I and elsewhere in this
Agreement, are inserted for convenience only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.

5.09 Entire Agreement. This Agreement is intended by the parties as the final
expression of the rights and obligations of the parties and supercedes all prior
understandings and agreements.

5.10 No Waiver. Any waiver, consent or approval by Meckler and the Company of
any breach of any provision, condition or covenant of this Agreement must be in
writing and shall be effective only to the extent set forth in writing. No
waiver of any breach or default shall be deemed a waiver of any later breach or
default of the same or any other provision of this Agreement. No failure or
delay on the part of Meckler and the Company in exercising any power, right or
privilege under this Agreement shall operate as a waiver thereof, and no single
or partial exercise of any such power, right or privilege shall preclude any
further exercise thereof, or the exercise of any further power, right or
privilege.

5.11 Guaranty Not Affected. The failure by the Company to perform any of its
obligations under this Agreement (including any payment required hereunder) or
any agreement entered into in connection herewith, the breach of any
representation or warranty herein or in any such other agreement, or any
provision of this Agreement or any such other agreement shall not relieve
Meckler of his obligations under the Meckler Guaranty. Such obligations are
independent of this Agreement.

[SIGNATURES BEGIN ON NEXT PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written.

 

JUPITERMEDIA CORPORATION       ALAN M. MECKLER By:   

/s/    Alan M. Meckler

     

/s/    Alan M. Meckler

   Its Chairman and CEO                ELLEN L. MECKLER         

/s/    Ellen L. Meckler

[SIGNATURE PAGE TO CREDIT SUPPORT AGREEMENT]